

EXHIBIT 10.01-01
AMENDMENT NO. 1 OF
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT


PARTIES:
ARIZONA PUBLIC SERVICE COMPANY, corporation organized and existing under and by
virtue of the laws of the State of Arizona, hereinafter referred to as
"Arizona", SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an
agricultural improvement district organized and existing under and by virtue of
the laws of the State of Arizona, hereinafter referred to as "Salt River
Project", TUCSON GAS AND ELECTRIC COMPANY, a corporation organized and existing
under and by virtue of the laws of the State of Arizona, hereinafter referred to
as "Tucson", PUBLIC SERVICE COMPANY OF NEW MEXICO, a corporation organized and
existing under and by virtue of the laws of the State of New Mexico, hereinafter
referred to as "PNM", EL PASO ELECTRIC COMPANY, a corporation organized and
existing under and by virtue of the laws of the State of Texas, hereinafter
referred to as "El Paso" and ARIZONA ELECTRIC POWER COOPERATIVE, INC., a
corporation existing under and by virtue of the laws of the State of Arizona,
hereinafter referred to as "AEPCO".



DATED:
As of January 1, 1974.



WHEREAS, Arizona, Salt River Project, Tucson, PNM and El Paso are parties to a
certain agreement entitled Arizona Nuclear Power Project Participation Agreement
dated as of August 23, 1973 (the "Agreement"); and


WHEREAS, concurrently herewith Arizona, Salt River Project and Tucson have
jointly assigned and transferred to AEPCO an undi- vided 2.4% interest in the
Arizona Nuclear Power Project and in the Project Agreements and a 2.4%
Generation Entitlement Share under the Agreement, and AEPCO has become, and
assumed and agreed fully to perform and discharge all of the obligations of, a
Participant under the Agreement to the extent of the interests and Generation
Entitlement Share assigned and transferred to it;


WHEREAS, the parties hereto, constituting all of the Participants under the
Agreement as of the date hereof, desire to amend and/or supplement certain
portions of the Agreement;


1

--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the covenants and conditions set forth in
the Agreement and hereinafter, the parties hereto agree as follows:


1.    Section 3.3 of the Agreement is hereby amended to read hereafter as
follows:


"3.3 ANPP: The Arizona Nuclear Power Project, which shall, after January 1,
1974, be known and referred to as the Palo Verde Nuclear Generating Station (the
"Palo Verde Station")."


2.    Section 3.28 of the Agreement is hereby amended to read hereafter as
follows:


"3.28 Generation Entitlement Share: The percentage entitlement of each
Participant to the Net Energy Generation and to the Available Generating
Capability. Each Participant's percentage entitlement is as follows:


3.28.1
Arizona
=
28.1
percent
 
3.28.2
Salt River Project
=
28.1
percent
 
2.28.3
Tucson
=
15.4
percent
 
3.28.4
PNM
=
10.2
percent
 
3.28.5
El Paso
=
15.6
percent
 
3.28.6
AEPCO
=
2.4
percent
. "



3.    Section 15.3 of the Agreement is hereby amended to read hereafter as
follows:


"15.3 Without the prior written consent of any other Participant, each
Participant shall have the right to transfer or assign all or part of its
Generation Entitlement Share, together with an equal interest in the ownership
of ANPP and in the Project Agreements, to any person, partnership, corporation
or governmental corporation or agency engaged in the generation, transmission or
distribution of Energy."


4.    Section 38.1.5 of the Agreement is hereby amended to read hereafter as
follows:
"38.1.5
El Paso Electric Company
 
c/c Secretary
 
P.O. Box 982
 
El Paso, Texas 79999."





5.    Section 38 of the Agreement is hereby supplemented by the addition of the
following section:


2

--------------------------------------------------------------------------------






    
"38.1.6
Arizona Electric Power Cooperative, Inc.
 
c/c Secretary
 
P.O. Box 670
 
Benson, Arizona 85602."



6.    Appendices A and B are amended and/or supplemented, as appropriate, to
read or appear hereafter as set forth in Amended Appendices A and B attached
hereto.


7.    Sections E.9.1 and E.9.2 of Appendix E are amended to read hereafter as
follows:


"E.9.1 The Capital A & G Ratio shall be the percentage computed by dividing (i)
the amounts equal to (A) the sum of (a) the total amounts charged to FPC
Accounts 920 and 921 multiplied by the Construction Ratio computed in accordance
with Section E.8 hereof, and (b) the product of the portion of labor charges
included in (a) above multiplied by the sum of the Payroll Tax Ratio, the
Benefits Ratio and the Compensation Insurance Ratio and (B) the portion of
administrative and general expenses charged to FPC Accounts 920 and 921
allocable to contract construction for ANPP by (ii) the total labor in
construction accounts (exclusive of overheads).


"E.9.2 The following example sets forth the method to be employed by the
Operating Agent to determine the Capital A & G Ratio:




EXAMPLE COMPUTATION OF CAPITAL A & G RATIO
(Based on the Operating Agent's 1972 Experience)


 
Labor
Total


Administrative and General Salaries
 
 
  charged to FPC Account 920
$2,522,177
$2.522,177


Office Supplies and Expenses
 
 
  charged to FPC Account 921
___________
936,388


TOTAL
$2,522,177
$3,458,565
 
 
 
Line 7 multiplied by Construc-
  tion Ratio @ 45.165% (See
  Example in Section E.8.4)
$1,139,141
$1,562,061

    








3

--------------------------------------------------------------------------------






Payroll Taxes @ 3.746% (See
  Example in Section E.4.2) on
  labor charges shown on line
  9 above. . . . . . . . . . . . . . . . . . . .
 
42,672


 
Pensions and Benefits @ 12.811%
  (See Example in Section E.5.2)
  on labor charges shown on
  line 9 above. . . . . . . . . . . . . . . . .
 
145,935


 
Compensation Insurance @ 1.204%
  (See Example in Section E.7.2)
  on labor charges shown on line
  9 above. . . . . . . . . . . . . . . . . . . . .
 
13,715


 
Total administrative and general expense allocable to Construction. . . . . . .
 
$1,764,385
 
Less that portion allocable to
  Contract Construction for ANPP. . .
 
-0-
 
Total A & G Expense plus pensions and benefits allocable to Construction. . . .
. . . .
 
$1,764,383
 
 
 
 
 
Construction Labor Base. . . . . . . . .
 
$14,200,724
 
 
 
 
 
Capital A & G Ratio for 1972
  $1,764,383 ÷ $14,200,724. . . . . . .
 
12.425
%
"





8.    Except as explicitly set forth in this Amendment
No. 1, the Agreement shall remain in full force and effect.


WHEREFORE, the parties have executed this Amendment
No. 1 as of the date first set forth above.


 


ARIZONA PUBLIC SERVICE COMPANY
ATTEST:
 
 
/s/Gerald J. Griffin
By
/s/Thomas G. Woods, Jr.
Assistant Secretary
 
 Vice President
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
 
/s/F. E. Smith
By
/s/Karl F. Abel
  Secretary
 
President
 
 
 
ATTEST:
 
TUCSON GAS AND ELECTRIC COMPANY
/s/[ILLEGIBLE]
By
/s/N. M. Lovell    
Secretary
 
Senior Vice President





        


4

--------------------------------------------------------------------------------




 
PUBLIC SERVICE COMPANY OF NEW MEXICO
ATTEST:
 
 
/s/Bernice A. Lopez
By
/s/C. D. Bedford    
ASSISTANT SECRETARY
 
 
 
 
EL PASO ELECTRIC COMPANY
ATTEST:
 
 
/s/[ILLEGIBLE]    
By
/s/R. E. York
  Secretary
 
 
ATTEST:
 
ARIZONA ELECTRIC POWER COOPERATIVE, INC.
/s/Dexter M. Smith
By
/s/J. A. Kartchner
  General Manager
 
President

    


STATE OF ARIZONA
)
 
 
)
ss.
County of Maricopa    
)
 





On this 25th day of June, 1974, before me, the undersigned Notary Public,
personally appeared THOMAS G. WOODS, JR. and GERALD I. GRIFFIN who acknowledged
themselves to be the VICE PRESIDENT and Assistant Secretary of ARIZONA
PUBLIC SERVICE COMPANY, an Arizona corporation, and that they as such officers,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by themselves as such VICE
PRESIDENT and Assistant Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/Sylvia E. Noe
Notary Public

My Commission Expires:


My Commission Expires Sept. 9, 1974




























5

--------------------------------------------------------------------------------




STATE OF ARIZONA
)
 
 
)
ss.
County of Maricopa    
)
 



On this 12th day of June, 1974, before me, the undersigned Notary Public,
personally appeared KARL F. ABEL and F. E. Smith who acknowledged themselves to
be the President and Secretary of SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT
AND POWER DISTRICT, an agricultural improvement district organized and existing
under the laws of the State of Arizona, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such President and
Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/James V. Stone
Notary Public
JAMES V. STONE
         My Commission Expires June 14, 1977    

My Commission Expires:    
    


STATE OF ARIZONA
)
 
 
)
ss.
County of Pima    
)
 



On this 19th day of June, 1974, before me, the undersigned Notary Public,
personally appeared N. M. Lovell and [ILLEGIBLE] who acknowledged themselves to
be the Senior Vice President and Secretary of TUCSON GAS AND ELECTRIC COMPANY,
an Arizona corporation, and that they as such officers, being authorized so to
do, executed the foregoing instrument for the purposes therein contained by
signing the name of the company by themselves as such SENIOR VICE PRESIDENT and
Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/Constance O. Ferguson
Notary Public



My Commission Expires:    
My Commission Expires Sept. 1, 1976    
STATE OF NEW MEXICO
)
 
 
)
ss.
County of Bernalillo    
)
 





    




6

--------------------------------------------------------------------------------




On this 24th day of June, 1974, before me, the undersigned Notary Public,
personally appeared C. D. Bedford and Bernice A. Lopez who acknowledged them-
selves to be the Vice President and Asst. Secretary of PUBLIC SERVICE COMPANY OF
NEW MEXICO, a New Mexico corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such Vice
President and Asst. Secretary.
    
IN WITNESS WHEREOF, I hereunto set my hand and official seal.
        
[ILLEGIBLE]
Notary Public

My Commission Expires:


March 4, 1975
STATE OF TEXAS
)
 
 
)
ss.
County of El Paso
)
 



On this 25th day of June, 1974, before me, the undersigned Notary Public,
personally appeared R. E. York and [ILLEGIBLE] who acknowledged them- selves to
be the Senior Vice President and Secretary of EL PASO ELECTRIC COMPANY, a Texas
corporation, and that they as such officers, being authorized so to do, executed
the foregoing instrument for the purposes therein contained by signing the name
of the company by themselves as such SENIOR VICE PRESIDENT and Secretary.


















































7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/R.G. Crocker
Notary Public

My Commission Expires:    


/s/ R. G. Crocker Notary Public
in and for the County of El Paso, Texas
My Commission Expires June 1, 1975


STATE OF ARIZONA
)
 
 
)
ss.
County of Cochise
)
 



On this 25th day of June, 1974, before me, the undersigned Notary Public,
personally appeared J. A. Kartchner and Dexter M. Smith who acknowledged them-
selves to be the President and General Manager of ARIZONA ELECTRIC POWER
COOPERATIVE, INC., an Arizona corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such President and
General Manager.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
My Commission Expires:    
[ILLEGIBLE]
Notary Public

My Commission Expires April 24, 1976






8

--------------------------------------------------------------------------------






APPENDIX A
DESCRIPTION OF ARIZONA NUCLEAR POWER PROJECT
I.    Three (3) Combustion Engineering "System 80" pressurized water reactor
nuclear steam supply systems. Each NSSS is comprised of a reactor vessel
containing 241 fuel assemblies with approximately 100 tons of enriched uranium,
two steam generators, four reactor coolant pumps and various additional systems
and subsystems. The thermal rating of each NSSS is 3817 MWt.
II.    Three (3) GE TC6F-43, 1800 R/MIN tandem-compound, six flow, reheat
turbine generators including turbines, generators, moisture separator-reheaters,
exciters, controls, and auxiliary subsystems. The direct-driven generator is
conductor cooled and rated at 1,554 MVA at 24,000 V, 3 phase, 60 Hz, 1.5 in Hg
ABS back pressure, and approximately 1,363 MWe maximum gross output.
III.    Three (3) 146 ft. inside diameter, steel-lined, prestressed concrete
cylindrical containment buildings with hemispherical domes designed for 60 psig.
Each containment building houses the reactor systems.
IV.    Auxiliary systems and equipment including engineered safeguards systems,
reactor auxiliary systems, turbine-generator auxiliary systems associated with
I, II and III.
V.    Three (3) cooling tower systems, including closed cycle circulating water
systems, make-up water systems and essential spray ponds.


A-1

--------------------------------------------------------------------------------






VI.    Three (3) radioactive waste treatment systems, including liquid, gaseous,
and solid waste subsystems, controls, instrumentation, storage, handling and
shipment facilities.
VII.    An administration building, three (3) auxiliary buildings, three (3)
turbine buildings, warehouse, visitor center, and other support buildings to be
located adjacent to said units.
VIII.    All facilities and equipment to provide interconnection between each
turbine generator and the High Voltage Switchyard, including startup
transformers and a standby equipment and systems.
IX.    Three (3) emergency diesel-generator systems, including three diesel
generator buildings which contain two diesel generators each, fuel oil systems,
storage tanks, emergency buses and control and instrumentation systems.
X.    Station internal and external communication systems, including associated
interconnections and computer data links.
XI.    The Plant Site described in Appendix B.
XII.    Access roads, railroad spurs, security fencing and surveillance systems
and guard facilities, including associated radioactive monitoring systems or
equipment.
XIII.    Water treatment facilities and transport systems, including
rights-of-way, for supply of waste water effluent from the 91st Avenue sewage
treatment plant serving the Phoenix metropolitan area.




A-2

--------------------------------------------------------------------------------






ASSIGNMENT OF INTERESTS




PARTIES:
ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation ("Arizona"); SALT RIVER
PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an Arizona agricultural
improvement district ("Salt River Project"); TUCSON GAS AND ELECTRIC COMPANY, an
Arizona corporation ("Tucson"); and ARIZONA ELECTRIC POWER COOPERATIVE, INC., an
Arizona corporation ("AEPCO").



DATED:
As of January 1, 1974.



WHEREAS, Arizona, Salt River Project and Tucson are parties to the Arizona
Nuclear Power Project Participation Agreement dated as of August 23, 1973 (the
"Agreement"); and


WHEREAS, all of the parties to the Agreement and AEPCO are concurrently herewith
executing an Amendment No. 1 to the Agreement, in part, providing for a change
of the name of the project from the Arizona Nuclear Power Project ("ANPP") to
the Palo Verde Nuclear Generating Station (the "Palo Verde Station") and
permitting assignments of interest therein, in the Project Agreements thereunder
and of Generation Entitlement Shares thereunder of less than 5%; and


WHEREAS, Arizona, Salt River Project and Tucson desire to assign and transfer to
AEPCO, and AEPCO wishes to accept an assignment and transfer of, and undivided
2.4% interest in the Palo Verde Nuclear Generating Station (the "Palo Verde
Station") and in the Project Agreements under the Agreement, and a 2.4%
Generation Entitlement Share under the Agreement; and


WHEREAS, AEPCO wishes to obtain all of the benefits of a Participant under the
Agreement, and, for that purpose, to assume and agree fully to perform and
discharge all of the obligations of a Participant under the Agreement to the
extent required by its interests in the Palo Verde Station and the
Project Agreements and by its Generation Entitlement Share,


NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions set forth herein, the parties hereto agree as follows:


1.    Assignment. Arizona, Salt River Project and Tucson each hereby assigns and
transfers to AEPCO an undivided interest in the Palo Verde Station and the
Project Agreements, and a Generation Entitlement Share, as set forth hereafter:









--------------------------------------------------------------------------------






APPENDIX B


DESCRIPTION OF THE NUCLEAR PLANT SITE




The Palo Verde Nuclear Generating Station site is located in Maricopa County,
Arizona, approximately 36 miles west of the City of Phoenix and approximately 16
miles west of the City of Buckeye. The Plant Site is described as follows:
The West Half (W 1/2 of the Northwest Quarter (NW 1/4) and the West Half (W 1/2)
and the Southeast Quarter (SE 1/4) of the Southwest Quarter (SW 1/4) of Section
Twenty‑six (26), all of Section Twenty-seven (27) except the Northwest Quarter
(NW 1/4) thereof, the Southeast Quarter (SE 1/4) of Section Twenty-eight (28),
the East Half (E 1/2) of Section Thirty-three (33), all of Section Thirty-four
(34) and the West Half (W 1/2) of Section Thirty-five (35), all in Township One
(1) North, Range Six (6) West of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona; and


The West Half (W 1/2) of the West Half (W 1/2) of Section Two (2), all of
Section Three (3), the East Half of Section Four (4), the East Half (E 1/2) of
the Southeast Quarter (SE 1/4) of Section Nine (9), all of Section Ten (10)
except the West Half (W 1/2) of the Northwest Quarter (NW 1/4) and the East Half
(E 1/2) of the Southeast Quarter (SE 1/4) thereof, all in Township One (1)
South, Range six (6) West of the Gila and Salt River Base and Meridian, Maricopa
County, Arizona.








B-1

--------------------------------------------------------------------------------






Arizona
-
1.0
%
Salt River Project
-
1.0
%
Tucson
-
0.4
%





2.    Assumption. As of the date hereof, AEPCO assumes and agrees fully to
perform and discharge all of the respective obligations of Arizona, Salt River
Project and Tucson under the Agreement to the extent required by reason of the
interests and Generation Entitlement Shares assigned and transferred hereby.


3.    Reimbursement for Costs. AEPCO agrees to reimburse Arizona, Salt River
Project and Tucson not later than December 31, 1974 for that portion of the
Construction Costs incurred and paid by each of Arizona, Salt River Project and
Tucson, which is attributable to the interests assigned and transferred hereby,
together with interest on the respective amounts to be reimbursed computed from
the various dates of payments by Arizona, Salt River Project and Tucson of such
Construction Costs to the date of such reimbursement pursuant hereto at the
rates of 8.46% per annum (in the cases of Arizona and Tucson) and 6.5% per annum
(in the case of Salt River Project).


4.    Option. At any time prior to the issuance by the United States Atomic
Energy Commission of a construction permit for the first Generating Unit at Palo
Verde Station, AEPCO shall have an option to resell to each of Arizona, Salt
River Project and Tucson, not less than all of the respective interests and
Generation Entitlement Shares assigned and transferred hereby. Such option shall
be exercised only by written notice thereof delivered in person or sent by
registered or certified mail, postage prepaid, to Arizona, Salt River Project
and Tucson at their respective addresses set forth in Section 38 of the
Agreement prior to the issuance by the United States Atomic Energy Commission of
the construction permit for such Generating Unit at Palo Verde Station. Upon the
proper exercise of such option, Arizona, Salt River Project and Tucson shall be
obligated to repurchase from AEPCO not less than all of the respective interests
and Generation Entitlement Shares assigned and transferred hereby at a purchase
price, in the case of each purchaser, payable within one year following receipt
of notice of exercise of the option, equal to the amount of Construction Costs
(and the interest thereon) reimbursed and paid by AEPCO to each such purchaser
pursuant to Section 3 hereof plus that portion of all Construction Costs
incurred and paid directly by AEPCO under the Agreement attributable to the
respective interests assigned and transferred pursuant to Section 1 hereof, with
interest on the purchase price to be paid by each such purchaser at a rate equal
to the annual rate of interest then being paid by AEPCO on monies borrowed by it
for the purposes of making the reimbursements required by Section 3 hereof and
paying Construction Costs under the Agreement. Such interest shall be computed
from the date(s) of the


-2-

--------------------------------------------------------------------------------







reimbursements required by Section 3 hereof (as to those portions of the
purchase price attributable to reimbursed Construction Costs) and from the
date(s) of direct payments by AEPCO of Construction Costs (as to those portions
of the purchase price attributable thereto) to the date(s) of payment by each of
the respective purchasers. As of the date of payment of the purchase price by
each such purchaser as specified herein, the respective interests in the Palo
Verde Station, the Project Agreements and the Generation Entitlement Shares
assigned and transferred pursuant to Section 1 hereof shall be reassigned and
retransferred without further action to the respective purchasers. After the
date upon which the option is exercised, AEPCO shall have no liability for any
Construction Costs or any other costs under the Agreement and Arizona, Salt
River Project and Tucson shall assume responsibility for all such Construction
Costs and other costs under the Agreement in proportion to their respective
interests in the Palo Verde Station and Project Agreements and their respective
Generation Entitlement Shares following such reassignment and retransfer.


5.    Compensation for Nonuse of Capacity. In the event that following the
exercise of the option set forth in Section 4 hereof and for a period of three
years following the first Date of Commercial Operation of any Palo Verde Station
Generating Unit, either Arizona, Salt River Project or Tucson does not require
all or any portion of the Generation Entitlement Shares reassigned
and retransferred pursuant to such option to meet their respective load or
reserve requirements, AEPCO shall be required to compensate Arizona, Salt River
Project and/or Tucson, as the case may be, for that portion of their respective
fixed charges in connection with the Palo Verde Station attributable to the
portion of the Generation Entitlement Shares not required by each such party
during any period or periods when such Generation Entitlement Share is not
required to meet such load or reserve requirements, provided that any such
compensation shall be paid for a minimum of each calendar month for each such
period. To the extent compensation is paid by AEPCO hereunder, power and energy
shall be made available to AEPCO in proportion to the compensation so paid.


6.    Terms. The terms "Palo Verde Station", "Construction Costs", "Generation
Entitlement Share", "Date of Commercial Operation", "Generating Unit", "Project
Agreements", and "Participant" as used herein shall have the respective meanings
set forth in the Agreement.


7.    Binding Effect. This Assignment of Interests and the terms contained
herein shall bind and inure to the benefit of the respective successors,
assigns, trustees and/or representatives of the parties hereto.




-3-

--------------------------------------------------------------------------------







8.    Governing Law. This Assignment of Interest shall be governed by and
construed in accordance with the laws of the State of Arizona.


WHEREFORE, the parties have executed this Assignment of Interests as of the date
first set forth above.










 
ARIZONA PUBLIC SERVICE COMPANY
ATTEST:
By
/s/Thomas G. Woods, Jr.
/s/Gerald J. Griffin
 
Vice President
Assistant Secretary
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL    IMPROVEMENT AND POWER DISTRICT
 
 
 
ATTEST AND COUNTERSIGN:
By
/s/Karl F. Abel
 
 
President
/s/F. E. Smith
 
 
Secretary
 
TUCSON GAS AND ELECTRIC COMPANY
 
 
 
 
 
 
ATTEST:
By
/s/N. M. Lovell
[ILLEGIBLE]
 
Senior Vice President
Secretary
 
 
 
 
ARIZONA ELECTRIC POWER           COOPERATIVE, INC.
 
 
 
ATTEST:
 
 
/s/Dexter M. Smith
By
/s/J. A. Kartchner
 General Manager
 
President



        






















-4-

--------------------------------------------------------------------------------







STATE OF ARIZONA
)
 
 
)
ss.
County of Maricopa
)
 





On this 25th day of June, 1974, before me, the undersigned Notary Public,
personally appeared THOMAS G. WOODS, JR. and GERALD I. GRIFFIN who acknowledged
themselves to be the VICE PRESIDENT and Assistant Secretary of ARIZONA
PUBLIC SERVICE COMPANY, an Arizona corporation, and that they as such officers,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of the company by themselves as such VICE
PRESIDENT and Assistant Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.


[ILLEGIBLE]
Notary Public



My Commission Expires:


My Commission Expires Aug. 30, 1977


STATE OF ARIZONA
)
 
 
)
ss.
County of Maricopa
)
 





On this 12th day of June, 1974, before me, the undersigned Notary Public,
personally appeared KARL F. ABEL and F. E. Smith who acknowledged themselves to
be the President and Secretary of SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT
AND POWER DISTRICT, an agricultural improvement district organized and existing
under the laws of the State of Arizona, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such President and
Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
My Commission Expires:
/s/ James V. Stone
Notary Public
JAMES V. STONE
My commission Expires June 14, 1977



    






-5-

--------------------------------------------------------------------------------





    
STATE OF ARIZONA
)
 
 
)
ss.
County of Pima
)
 



On this 19th day of June, 1974, before me, the undersigned Notary Public,
personally appeared N. M. Lovell and [ILLEGIBLE] who acknowledged themselves to
be the Senior Vice President and Secretary of TUCSON GAS AND ELECTRIC COMPANY,
an Arizona corporation, and that they as such officers, being authorized so to
do, executed the foregoing instrument for the purposes therein contained by
signing the name of the company by themselves as such Senior Vice President and
Secretary.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
/s/Constance O. Ferguson
Notary Public



My Commission Expires:    
My Commission Expires Sept. 1, 1976


STATE OF ARIZONA
)
 
 
)
ss.
County of Cochise
)
 





On this 25th day of June, 1974, before me, the undersigned Notary Public,
personally appeared J. A. Kartchner and Dexter M. Smith who acknowledged
themselves to be the President and General Manager of ARIZONA ELECTRIC POWER
COOPERATIVE, INC., an Arizona corporation, and that they as such officers, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained by signing the name of the company by themselves as such President and
General Manager.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.
[ILLEGIBLE]
Notary Public



My Commission Expires:    
My Commission Expires April 24, 1976










-6-